PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/859,675
Filing Date: 19 Aug 2010
Appellant(s): Strutton et al.



__________________
Adam C. Ellsworth (Reg. No. 55,152)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 May 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As an initial matter, the Examiner notes the posture of the instant case, as at the rejections in the Final Office Action dated 29 December 2021 (and as at Office actions previous to that):
This application was appealed to the Patent Trial and Appeal Board (“PTAB”) and a decision was returned (dated 30 December 2020) affirming the Examiner on the 101 rejections, while reversing other bases of rejection. The PTAB decision is herein referred to as the “PTAB Decision”.
All amendments to the claims since the PTAB Decision are noted at the Final Office action, pp. 8-10. Therefore, to the extent that the claims remain the same or the amendments since the PTAB Decision do not change the scope or meaning of the claim(s), the Examiner understands that res judicata applies and the Examiner is not authorized or empowered to overrule the PTAB Decision.

Appellant first argues in relation to the “Prior Appeal and Intervening Prosecution” (Brief at 13-15, point A) that “In providing the Board’s reasoning for sustaining the rejection, the Board stated: ‘The principal difficulty is that we are unable to ascertain from the claim the ‘technical operations’’” (Id. at 13, with the same quote and similar allegation at 14), Appellant repeats some of the elements of claim 1 (Id., points (1), (2), and (3) at 14), and alleges “Applicant significantly amended the independent claims in a good faith effort to include in the claims the ‘technical operations’ sought by the Board” (Id. at 13) and the “claim limitations recite technical operations” (Id. at 14, emphasis original).
The Examiner answers that the portion of the PTAB Decision Appellant cites is in regard to consideration of Appellant’s Expert Declaration, and not necessarily the basis for the PTAB findings, and as such the argument is misplaced. The PTAB Decision indicates “we determine that the identified limitations describe a scheme for transmitting messages to SMSs formatted in conformance with their respectively mandated rules. Transmitting messages is an interaction between people. It falls within the enumerated “[c]ertain methods of organizing human activity” grouping of abstract ideas” (PTAB Decision at 16). Further, “[t]he method as claimed is not focused on improving technology but on a scheme for widening the audience for a message”, “[w]e see no specific asserted improvement in computer capabilities recited in the claim”, and “[t]he claim provides no additional structural details that would distinguish any device required to be employed to practice the method as claimed” (Id., all at 18), “the Specification attributes no special meaning to any of these operations” (Id. at 19), and “Accordingly, within the meaning of the 2019 Revised 101 Guidance, we find there is no integration of the abstract idea into a practical application” (Id. at 20). The PTAB Decision then indicates the portion Appellant quotes; however, it is noted that the full citation is that 
We have carefully considered this contention and reviewed the Declaration of Vernon W. Hui, dated Feb. 4, 2019 (“Dec.”) The principal difficulty is that we are unable to ascertain from the claim the “technical operations” (App. Br. 11) which, “[w]hen mandated by a social media system’s message formatting rule(s), the SRM application formats the message accordingly, without additional user input to modify the message and without requiring the user to have any knowledge whatsoever of the applicable rule(s)” (Dec. § 9).
(PTAB Decision at 20, bolding at original)
It is apparent from this that the portion of the PTAB Decision Appellant is citing is actually indicating that that PTAB does not find “technical operations” in the Expert Declaration that would change the findings previously indicated by PTAB.

Appellant next argues that “As amended during prosecution subsequent to the Appeal Decision, claims 1, 20, and 60 do not recite any of the enumerated methods of organizing human activity” (Brief at 16, point B.(1)I.) since they are alleged to now “set forth technical details for achieving the technical improvement” (Id. at 16)
 … the technical improvement, including:
comparing a message to rules …
[when not supported] generating a new web page comprising the media content,
replacing the media content … with a URL …, and
transmitting the modified message to the social media system.
(Id. at 16-17)
The Examiner answers that these are not “technical” nor “improvements”, they are considered to be part of the abstract idea, except to the extent that technology is used (i.e., that the publication is a “web page” rather than another form of publication, and it is a “URL” rather than some other form of pointer to the content)
. Comparing a message to rules, generating web pages, replacing content with a URL, and transmitting a message are all activities that a person would or could do as one of certain methods of organizing human activity (as the PTAB Decision found). Comparing a message to rules is apparently what every person that has ever posted on social media, or placed a classified ad in a newspaper, or a number of other similar examples, has been doing for many years. Although a computer would be used to generate a web page, it would merely require a generic computer being used as a tool by a person to do so. Regarding replacing content with a URL, the Examiner notes having notified Appellant of numerous and various short URL services or applications used by people to replace content with a URL (see the Final Office Action dated 14 November 2017, pp. 10-12). In fact, Appellant’s specification admits that persons have been posting on social media before the invention (i.e., social media “popularity … has increased markedly …” – at Appellant ¶ 0003 as submitted, indicating they have compared messages to rules) and that “[m]embers … can respond by clicking embedded URLs” (Id.), which indicates that people have been embedding URLs that point to a generated web page.

Appellant next argues that “modifying text of a message to comply with a tone specified in the … rules … is a particular technical process” (Brief at 17, emphasis at original).
The Examiner answers that the only description support for tone modification is that “[t]he formatter 206 may, for instance, prompt the developer 114 to change the message tone for a particular destination system” (Appellant ¶ 0069, as submitted) and “a developer (or other client member) may utilize the formatter 206 to create a list of words or other content that are used to screen message tone and content before publishing” (Id. at 0078). Therefore, this is also merely comparing and following the rules, but does not even appear to be the social media system rules, but rather a word or content list from a developer that has “utilize[d] the formatter” (as at 0078) to create a list and the formatter is then prompting the developer (as an entity or individual) to perform the modifying per that list. As such, this is just a somewhat more specific form of comparing a message to rules, i.e., if a particular word (such as a curse word, pejorative, or other such term) is not allowed – whether by the developer or the social media system – then the message is not allowed. However, this is not a “technical process”, it appears to be merely editing.

Appellant next argues that the claims “recite the SRM application receiving a response from an SMS based on a user posting a comment to a webpage” and this also is alleged to be “a particular technical process for achieving the technical improvement of formatting a message” (Brief at 18).
The Examiner answers that this merely requires that a notification be sent, and does not indicate any improvement to formatting a message. Apparently the SMS either monitors or is informed that a comment (of any form or tone) was made, and merely sends a message that a comment was made. There is no apparent change or impact on the formatting – the web page that is being commented on may have been good, bad, illegible, or apparently irrelevant and the comment may merely be pointing that out or making any other comment. However, the formatting of the social media post was performed and remains the same (for that particular message) regardless whether there was a web page comment or not. There does not appear to be any possible way to find an improvement in the formatting when the formatting does not change – the comment would appear to necessarily be required after the formatting per the argument and claims. The actual activity performed at the claim by this step is merely receiving a message (at the SRM, from the SMS), which, even if it were considered additional to the abstract idea would be considered insignificant activity per MPEP § 2106.05(d)(II), “Receiving or transmitting data over a network”.

Appellant then repeats the phrasing of concepts relating to certain methods of organizing human activity as used in the guidance and MPEP § 2106.04(a)(2)(II), but there is no argument presented, merely the conclusory statement the claims do not recite any of the indicated group forms.

Appellant next argues that the claims “are rooted in computer technology, and are therefore no directed to abstract ideas” (Brief at 18, point B.(1)II.) since “[g]enerating a web page and generating a link to the web page in the place of content are not concepts that can be performed by a person, without a computer” (Id. at 19, point B.(1)II.(i)).
The Examiner answers that Appellant appears to have the analysis backwards – merely reciting something done by a computer does not root that activity in technology. Persons have, by definition, generated web pages by merely using computers as a tool to do so since the first instances of web pages – persons had to generate the web pages. The claims only require “generating a web page” (comprising the media content, as the matter on the web page), and even if this is interpreted as being done automatically, this is then (at best) a form of merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity – it would merely be programming a computer to do what people have generally done. Appellant argues that DDR would apply; however, the holding in DDR was based on a change in the fundamental or basic operation of how a redirect link worked such that it was found to be an improvement in technology. In the instant claims, though, there is no recitation or implication of any change in technology – the claims merely require what humans have done since the start of web pages, generate them. 
Appellant then re-asserts the same Expert Declaration (Brief at 20-21) as has been considered, but not found persuasive, at the PTAB Decision as discussed earlier (see the PTAB Decision, beginning at 20), and that Expert Hui indicates that “Social media systems … embody a unique computer-based and network-based communication network that does not have an analog corollary” (Brief at 21). This discussion is apparently based on point 10 of the Declaration submitted 4 February 2019 (“Declaration”). However, although certain features of some social media systems may be somewhat different, and Expert Hui may have asserted this, it appears to not be true and/or not be necessarily applicable/relevant to the instant claims or abstract idea. Appellant omits, apparently as though irrelevant, the context provided at eh Declaration, specifically:
Declaration point 10a. indicates defying physical and temporal constraints; however, the declaration indicates that this is concerning “includ[ing] users across the globe, even if those users have no means of communicating face-to-face” (Declaration at 4-5). However, the claims and description do not necessarily concern face-to-face communication, they pertain to sending information much the same as mailing letters, photos, home movies, etc. and which is also available “across the globe”. The implementation by computer may be faster, but that is apparently inherent to the use of computers and is not an improvement to technology.
Declaration point 10b. indicates that the “real-time and asynchronous communication” pertains to speed of delivery and/or response and that persons do not need to be logged in at the same time for electronic social media, and/or that “print publishers do not have any control over who can access print media, once the physical product is released” (Declaration at 5). However, the speed of delivery and response is again merely a benefit of implementation by computer, the claims do not require speed of delivery or response – the message at the claims may be posted for hours, days, months, etc. before a user sees it or responds, and a user must either be logged in at the time in order to respond immediately or they would have to get logged in to respond – there is no log-in apparently required for users to receive analog mail, newsletters, etc. Further, the claims indicate no requirement for any control regarding access – the claims merely facilitate the publishing. It is the nature of the medium being published on (in this case, electronic social media) as to whether there is control or not, and analog social media also had controls if a publisher wished to use them – once a newsletter is printed and to be published, if the publisher did not want a user to receive it, they simply did not include them in the distribution (e.g., manually, or by mail) and if the publisher wished to include the user in the receiving audience, they did.
Declaration point 10c. regards the inclusion of “non-verbal formats … [that alleged] cannot be replicated in traditional analog forms of communication” (Declaration at 5, Brief at 20); however, people have long included pictures, doodles, or other graphical representations (e.g., “XOXO” for kisses and hugs, photographs, logos, etc.) in analog mailings, and many of the “bitmojis, icons, … animated GIFs, etc.” in use now are literally just representations of body language, facial expressions, and gestures people use and interpret in analog communication.
Declaration point 10d. regards exposing a profile to others “event [sic] when the user is not actively using the social media system” (Brief at 20, see Declaration at 6); however, a user profile is not used or implied for use at the claims. Further, the Declaration admits that whether a user’s profile is exposed or not is “subject in some cases to privacy settings” (Declaration at 6) – a user can choose to not expose their profile.
Declaration point 10e. is regarding designating who can participate in interactions (Declaration at 6, Brief at 20); however, first, the claims have no apparent relation to who participates, the claims merely indicate how to publish a post, and second, analog physical bulletin boards cannot generally monitor or prevent who walks by and sees the notices posted thereon, and unless locked in some manner the analog physical bulletin boards also cannot prevent someone from tacking up a new notice for others to see.
Declaration point 10f. is regarding providing an interaction history and that “[a]nalog forms of communication do not supply interaction histories” (Declaration at 6, Brief at 21); however, as noted regarding other points above, the claims and description do not indicate any implication or limiting of, or being based on, interaction history. As such, an interaction history appears irrelevant to the instant claims. Further, it is understood that many, many people throughout history have saved letters and correspondence (i.e., analog social media communications – e.g., letters, postcards with pictures, etc.) – some, based on the popularity or importance of the persons involved, have become quite valuable. For that matter, the Biblical epistles are generally correspondences from an author to a group of persons (e.g., the Galatians, Ephesians, Philippians, etc.) that have been saved based on their history and the peoples involved, and some specifically indicate interaction histories as follow-up writings (e.g., 2nd as related to 1st Corinthians, and 2nd as related to 1st Thessalonians).

Appellant next argues that formatting text by truncating the text rather than a URL “addresses a problem arising in the realm of computer technology” (Brief at 21-22, point B.(1)II.(ii)).
The Examiner answers that this is not a technical solution to a technical problem. The Examiner notes that the indicated URL was inserted two elements previous to this step as part of the same formatting step. If the URL were truncated by merely “cut[ting] off” part of the URL, it would no longer work to point to the web page content – the URL must remain intact to perform its function. This activity, then, is actually a functional necessity, not a technical solution – the only “problem” that would be “solved”, apparently, is the sabotaging of the claim functionality by making the inserted URL non-functional for being able to itself direct a user to the generated web page. As such, merely not sabotaging a process so that it could not function as intended (i.e., causing the claim to appear to have only “throw-away” utility as MPEP § 2107) is not considered an improvement to the computer or solving a technical problem, it is merely allowing the claim to function and have some vestige of utility.

Appellant next argues that “generating a response from a social media service to an SRM application” when comment is posted to the webpage “addresses a problem arising in the realm of computer technology and is solved using computer technology” (Brief at 22, point B.(1)II.(iii)).
The Examiner answers that this step of “generating a response …” is not required by the claims. The only “generating” of any form (e.g., including “generate” or any of its derivations) at independent claims 1, 20, and/or 60 is “generating a webpage ….” The step that Appellant is apparently referring to is actually “receiving, at the SRM application, a response from the first SMS based on a user posting a comment to the webpage”. The social media service would apparently have either generated or forwarded such a response message such that it could/would be received by the SRM, but that activity appears to be outside the scope of the claims. Therefore, the claim does not require generating such a response and the actual step at the claims is merely a receiving step that MPEP § 2106.05(d)(II)(i) indicates as being insignificant (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”, citing to Symantec, TLI Comms, OIP Techs., and buySAFE). 

Appellant next argues, in regard to Step 2A, Prong 2, that “[t]he publishing of media content on a social media service is a particular technological field” (Brief at 22, point B.(2)).
The Examiner answers that this does not appear to actually by true – even under a narrow view, a social media service as described and claimed is really a collection of webpages – see at least Appellant ¶¶ 0003 and 0030, indicating “Facebook® pages” and “Facebook® corporate pages”, ¶ 0037 indicating “many different social media systems, or different pages”, and ¶ 0038 indicating “one or more corresponding social media pages”. And the publishing of media content on SMS pages (e.g., a home page, landing page, personal page or “wall”) appears no different – the social media service is merely the entity controlling the publication venue. This is highly analogous to newspapers, magazines, billboard companies, churches, etc. as entities that control publication in/on their particular venue.

Appellant next argues a series of steps (numbered (1)-(5)) and that “Each of these is an improvement to the technological field, and incorporates any abstract idea into a practical application” (Brief at 22-23, point B.(2)).
The Examiner answers that these steps, (“(1) … receiving a message in one format and generating formatted messages …, (2) … automatically generate[ ] a web page …, (3) … delet[ing] text  … (4) … modify the tone of a message, and (5) receiving, by the SRM, a response …” – at Id., emphasis original) appear to actually just be a form of merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer” as indicated above, based on Alice and MPEP § 2106.05(I)(A), to be insignificant activity. It is the Examiner’s position that humans, such as ad agencies or persons at companies such as advertisers or publishers, have long received a message such as advertising or a promotion, checked if it complied with publication rules, placed the content when compliant, made the content available via other avenues when not compliant and added a pointer to that other avenue (e.g., “as seen in (insert name) magazine”, or “for more information call …”, “see further details at (insert name/location)”, “see your local dealer for more information”, etc.), including complying with space constraints and/or tone word lists (e.g. a blacklist of unacceptable words), and collected comments or notifications that there are/were comments. Therefore, this is not properly considered a technological improvement, nor a practical application so as to garner eligibility.

Appellant then again reverts to arguing the Expert Declaration and that (a) remembering two social media system’s formatting rules (since only 2 social media systems are required by the claims), (b) entering separate messages for each system, and (c) manually editing messages (Brief at 24) indicates an “unresolved need” (Id. at 23), and that “Expert Vernon Hui states in his Expert Declaration how automatically formatting a message to conform to rules of a target social media system improve the technological field of publishing of media content on a social media services” (Id. at 24).
The Examiner answers that steps (a), (b), and (c), as indicated, do not really indicate some unresolved need, these steps are the abstract idea – i.e., what people have done manually. The claims merely indicate performing the activities via a general purpose computer – i.e., “apply it”, or the equivalent, as being insignificant. The PTAB Decision indicates that PTAB has already “reviewed the Declaration of Vernon W. Hui … [and] are unable to point to any claim language suggestive of a technical improvement, such as an improvement in computer performance. Nor can we find any suggestion of such improvements in the intrinsic record” (PTAB Decision at 20-21, see also further discussion at Id. at 24-25).

Appellant next argues that “modifying a message length by deleting content preceding a URL instead of deleting a portion of the URL” and/or “modifying message content by changing text of the message to modify a tone of the message” are each “a particular technical process for implementing an improvement to the technological field of publishing of media content on a social media service” (Brief at 25).
The Examiner answers that neither allowing a URL to be functional such that the URL will actually direct a user that clicks on it to the desired web page, nor merely replacing a word that is a list of impermissible words (i.e., the changing text to modify tone – see the second-to-last element of the independent claims and Appellant ¶ 0078) appear to be insignificant since they are, or would/should be, considered part of the abstract idea. One of even basic skill would not reasonably – whether performing the activities manually (as in an analog version of the claimed activities) or programming a computer to automatically perform the activities – sabotage the URL that has been added so that it would no longer function to direct people to the content, and they would normally remove forbidden or banned words from the content – such as by replacing them with acceptable or permissible words. The argued activities appear to merely recite following the rules for social media, as they were mandated prior to the instant claims, while permitting a URL to be functional for its desired purpose.

Appellant next argues that the claims “improve the technological field of digital social media communication”, based on the Expert Declaration  (Brief at 26, point B.(3)(i)), and the assertion that McRO is similar since “using computer-implemented rules” (Brief at 27, and continuing on 28).
The Examiner answers that McRO is inapplicable based on the basic nature of the rules. The finding in McRO is based on the computer-implemented rules being different than whatever rules manual animators would use and those rules would not be able to be implemented by humans. The claims and analysis of McRO are therefore inappropriate for comparison to the instant claims since the rules being applied in the instant claims are indicated to be the exact same rules that would apply, and have applied, regardless whether a human is following those rules in performing the activities or a computer is performing the activities. Appellant implies, and the Examiner notes that Appellant has indicated before (and it is anticipated they may argue again in reply) that generating a new web page and including a URL to that page necessarily require a computer (see Brief at 27, bolding at last full paragraph). However, these are activities that humans have been doing by merely using a generic computer as a tool – see, e.g., Appellant ¶¶ 0003-0004, were Appellant admits in the Background, discussing what has been done previously, that “Marketers can post messages or advertisements on these social media systems as a way to advertise outside of traditional marketing channels. Members, in turn, can respond by clicking on embedded URLs (uniform resource locators)”. As such, the claims are applying the idea via use of computers, and not changing or improving the technology being used.

Appellant next argues that the claims “include limitations that are not well-understood, routine, and conventional in the field” (Brief at 28, point B.(3)(ii)), alleging that the same five steps alleged to be an improvement earlier (see Brief at 22-23 and the corresponding response above) are “not well-understood, routine, or conventional activity” (Brief at 29, point B.(3)(ii)(I)).
The Examiner answers that first, this was addressed by the PTAB Decision in response to Appellant’s earlier argument that the Expert Declaration indicates the operations are not well-understood, routine, or conventional activity (the argument being indicated at PTAB Decision at 24-25):
But this does not explain in what way the claimed method provides a technical improvement. Rather than being based on any technical details, the argument appears to look to the very scheme for transmitting messages to SMSs formatted in conformance with their respectively mandated rules that we have characterized as being an abstract idea. In effect, the Appellant is arguing that the abstract idea is “not well-understood, routine or conventional.” That may be but “[g]roundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass ’n for Molecular Pathology, 569 U.S. at 591. Cf Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
(PTAB Decision at 25)
The arguably unconventional nature of the abstract idea does not affect the determination that the claim is directed to an abstract idea. The abstract idea itself cannot amount to “‘significantly more than a patent upon the [ineligible concept] itself.’” Alice, 573 U.S. at 218 (quoting Mayo, 566 U.S. at 73), whether or not it is conventional.
(PTAB Decision at 26)
Here, the Specification indisputably shows the recited “device” and the elements it comprises, individually and in the context as claimed was conventional at the time of filing. Accordingly, there is sufficient factual support for the well-understood, routine, or conventional nature of the claimed device and its elements individually or in the combination as claimed.
(PTAB Decision at 27)
Further, the indicted steps ((“(1) … receiving a message in one format and generating formatted messages …, (2) … automatically generate[ ] a web page …, (3) … delet[ing] text  … (4) … modify the tone of a message, and (5) receiving, by the SRM, a response …” – Brief at 29, emphasis original) are part of the abstract idea, not an additional element that are for analysis at Step 2B. The actual steps argued here – the activity indicated – is “receiving” at steps 1 and 5, which MPEP § 2106.05(d)(II)(i) indicates as insignificant, generating a web page at step 2, deleting text at step 3 (to fit within the character limit), and replacing a forbidden word (i.e., modifying the tone via comparing words to a list) at step 4. Each of the activities at steps 2, 3, and 4 are part of the abstract idea and therefore not “significantly more” (per the PTAB Decision, as above), and the receiving steps are only apparently designating what data or information is being received, which cannot be considered significant. Therefore, the indicated elements 

Appellant next argues that “The Examiner admits that the elements recited in claims 1, 20, and 60 are not well-understood, routine, or conventional activity” ((Brief at 29, point B.(3)(ii)(II))
The Examiner answers that the rejection does NOT indicate that “the elements … are not well-understood, routine, and conventional” – Appellant is apparently intentionally mischaracterizing the rejection. The rejection says that the only the receiving elements are to be analyzed under the well-understood, routine, conventional (“WURC”) rubric; however, under that WURC analysis, the elements are still found to insignificant “in that it is “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” that MPEP § 2106.05(d)(II) indicates as insignificant (citing to Symantec, TLI Comms., OIP Techs., buySAFE)”. Therefore, the rejection says the essential opposite of what Appellant alleges – the only elements available to be analyzed under WURC are found to be, and cited to for being, insignificant activity.

Appellant next argues that the same five steps alleged to be an improvement earlier (see Brief at 22-23 and the corresponding response above), and also alleged as “not well-understood, routine, or conventional activity” (Brief at 29), are now alleged to be “meaningful limitations beyond generally linking a judicial exception to a particular technological environment” (Brief at 30-31, point B.(3)(iii))
The Examiner answers that Appellant provides no explanation or reasoning except that “As discussed above, the problem … and the solution recited in [the] claims … are rooted in the technological environment of digital communication via social media systems” (Brief at 31). However, although technology is used or recited at the claims, the activity indicated – and as found by the PTAB Decision – is not a technical improvement or technological solution (see PTAB Decision at 24-27, at least as cited above). Appellant provides no explanation or reasoning as to why or how the claims may be viewed as rooted in technology – Appellant merely indicates the problem as being “social media systems having different rules for generating messages” (Brief at 31) and “generating multiple messages to conform to different rules of different social media systems based on receiving a single message” as the solution (Id.). However, this is the abstract idea – humans have long changed and modified content so as to conform to publication rules, including doing so for analog systems such as newspapers (e.g., quarter-page, half-page, full-page, and classified ads from decades ago being limited by space), magazines (with similar examples), bulletin boards, and church bulletins (e.g., limiting or prohibiting certain words). Merely doing so for the field-of-use of social media systems as a particular publication venue does not make the claims rooted in technology.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622

Conferees:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622  

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.